DETAILED ACTION
This office action in response to the above identified patent application with regards to claims filed on 1/7/2021.  Claims 1-3, 5-12, 14-18 and 27-28 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Terminal Disclaimer
The terminal disclaimer filed 2/26/2021 is accepted.

Specification
The amendments to the specification were received on 2/26/21.  These amendments are accepted.

Election/Restrictions
Claim 1 allowable. The restriction requirement between species, as set forth in the Office action mailed on 12/26/18, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 12/26/18 is partially withdrawn.  Claims 5, 8 and 9 directed to species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. (All other non-elected species where canceled)
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with George Coury on 2/26/2021.
The application has been amended as follows: 
In the Claims:
1.	A main mixer, comprising:
, wherein the swirler body contains an outer swirler with a multiple of outer vanes, and a center swirler with a multiple of center vanes; [[and ]]  
a swirler hub along the main mixer axis radially inward of the swirler body, the swirler hub having a fuel manifold; and 
an inner swirler with a multiple of inner vanes that extend radially inwardly from the swirler hub to support a centerbody, the centerbody forms an inner surface of a contoured annular mixer passage, the contoured annular mixer passage extending around the main mixer axis, and an inner surface of the swirler body forms an outer surface of the contoured annular mixer passage, wherein includes a flat extending from a first circumferential point of the swirler body to a second circumferential point of the swirler body, wherein the contoured annular mixer passage is defined in part by the flat; and 
wherein the contoured annular mixer passage is for mixing a fuel flow from the fuel manifold and an air flow from each of the inner swirler, the center swirler, and the outer swirler.

2.	The main mixer as recited in claim 1, wherein an inner surface of the centerbody is coated with a thermal barrier coating 

3-4.	(cancelled)

5.	The main mixer as recited in claim 1, wherein [[the]] an outer surface of the centerbody 



8.	(proposed rejoinder)  The main mixer as recited in claim 1, wherein [[the]] a centerbody axis of the centerbody main mixer axis.

9.	(proposed rejoinder)  The main mixer as recited in claim 8, wherein an outer surface of the centerbody 

10-26.	(cancelled)

27.	The main mixer as recited in claim 1, wherein the swirler hub defines a fuel path through the fuel manifold and apertures 

28.	(cancelled)

Allowable Subject Matter
Claims 1-2, 5, 8-9 and 27 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Jordan whose telephone number is (571) 272-3925 and fax 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/ T.J. /Examiner, Art Unit 3741



	
	/SCOTT J WALTHOUR/            Primary Examiner, Art Unit 3741